Citation Nr: 0419634	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-20 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to restoration of additional compensation for a 
dependent spouse. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision in which the 
RO removed the veteran's spouse as a dependent and reduced 
the veteran's compensation.  The veteran filed a notice of 
disagreement (NOD) in May 2002.  The RO issued a statement of 
the case (SOC) in August 2002, and the veteran filed a 
substantive appeal in October 2002.  

In his October 2002 substantive appeal, the veteran raised a 
claim for an earlier effective date for the award of 
additional compensation for his children as dependents.  As 
it appears that the RO has not had an opportunity to act upon 
the claim, the Board does not have jurisdiction over this 
claim; hence, it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's spouse died on June [redacted], 2001.

2.  By letter of November 13, 2001, the RO notified the 
veteran that his wife was being removed as a dependent due to 
her death, and that his compensation would be reduced.  He 
was provided 60 days within which to respond.

3.  The veteran did not respond within the 60-day period.

4.  By decision of January 24, 2002, the veteran's award was 
reduced.




CONCLUSION OF LAW

The claim for restoration of additional compensation for a 
dependent spouse lacks legal merit.  38 U.S.C.A. §§ 1115, 
5107; 38 C.F.R. §§ 3.4(b)(2), 3.105(h), 3.213(a)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
 
At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).
 
In this case, the veteran has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the veteran.  
As will be explained below, the veteran's claim lacks legal 
merit.  As the law, and not the facts, is dispositive of the 
appeal, the duties to notify and assist imposed by the VCAA 
are not applicable in this case.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).



II. Analysis


The basic facts in this case are not in dispute.  The veteran 
was awarded service connection for his left eye disability in 
a December 1954 rating action.  In December 1978, in response 
to an inquiry from the RO, the veteran identified his wife 
and three children as dependents.  His three children were 
added in January 1979, and, after the veteran submitted his 
marriage license in August 1983, his wife was added as a 
dependent.  On November 13, 2001, the RO notified the veteran 
of the proposed reduction of his award amount because his 
wife had died in June 2001, and he was no longer entitled to 
additional compensation for his wife.  The veteran was 
provided 60 days to respond to the letter.  On January 24, 
2002, the RO reduced the veteran's award by the amount he had 
been receiving for dependency compensation for his wife.  In 
May 2002, the veteran provided a new dependency statement, 
acknowledging that his wife was deceased, but asserting that 
he was never told about dependency compensation.  

The governing legal authority provides that a proposal for 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary will 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that the benefits should be continued at 
their present level.  If additional evidence is not received 
within that period, final adverse action will be taken and 
the award will be reduced or discontinued.  38 C.F.R. 
§ 3.105(h) (2003).  

In keeping with the requirements of the regulation, the RO 
notified the veteran of the proposed reduction of his 
benefits, and the reasons for the reduction, on November 13, 
2001, and gave him 60 days to respond.  No response was 
received, and on January 24, 2002, more than 60 days after 
the initial notification, the RO reduced the veteran's 
compensation award back to June 2001, based on the removal of 
his wife as a dependent.  While the veteran asserts that he 
was never told that he could add dependents to his award, he 
does not claim that he did not receive notice of the proposed 
reduction.  Consequently, the procedures for reducing the 
veteran's award were followed properly in this case.  

With regard to the propriety of the reduction, the Board 
emphasizes that there is no legal entitlement to additional 
compensation for a dependent spouse after his or her death.  
Indeed, the veteran was obligated by law to inform VA of his 
spouse's death so that his award could be adjusted.  See 
38 C.F.R. §§  3.4(b)(2), 3.213(a)(1) (2003).  Accordingly, 
the finds that the removal of the veteran's spouse as a 
dependent for compensation purposes, resulting in the 
reduction in benefits, was correct, and that there is no 
legal basis for entitlement to restoration of those benefits.  
Where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER


Restoration of additional compensation for a dependent spouse 
is denied



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



